Citation Nr: 0739042	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously disallowed claim of 
entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for a disability 
manifested by ankle problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in October 2007; a 
transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he experienced bilateral ankle and 
foot problems during service, and that he underwent treatment 
for these disabilities.  Moreover, at his October 2007 Board 
hearing, he testified that he was given a limited profile as 
a result of his foot and ankle problems which included a 
prohibition on wearing combat boots, release from guard duty, 
and restriction to low quarters.  Finally, he indicated that 
he was offered an early discharge for medical reasons related 
to his feet.

Review of the record reveals that VA has completed extensive 
searches for any outstanding service medical records, 
including records from the 97th General Hospital in 
Heidelburg, Germany, which may demonstrate treatment or 
complaints for either claimed disability.  The Board observes 
that the RO made a formal finding of unavailability of the 
veteran's service medical records in January 2007.  There is 
no indication that any attempts have been made to obtain 
service personnel records which might show limited profile 
status or recommendation for early medical discharge.  

In order to fulfill its duty to assist the veteran under 
38 C.F.R. § 3.159 (2007), the Board finds that a remand is 
necessary.  Specifically, appropriate attempts should be made 
to obtain any outstanding service personnel records which 
might corroborate the veteran's testimony regarding his in-
service treatment for foot and ankle problems.  

If any records are obtained which indicate that the veteran 
had in-service foot or ankle problems, the Board concludes 
that a VA examination should be provided to the veteran to 
aid it in its final determination.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's basic and 
extended service personnel records, to 
include any records pertaining to whether 
the veteran had a limited duty profile or 
was offered/recommended for an early 
medical discharge.

2.  If any of the requested information 
indicates that the veteran experienced in-
service foot and ankle problems, schedule 
him for a VA examination for the purpose 
of ascertaining the etiology of any 
current disability.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should specify 
the nature of any foot or ankle 
disability, providing diagnoses for all 
identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current ankle or foot 
disabilities, including bilateral flat 
feet, is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran 
currently has a current bilateral ankle or 
foot disability that is related to service 
on a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



